Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 14 October 2009 has been entered.

Response to Amendment
The following Office action in response to communications received June 30, 2020. Claims 1, 28 and 53 have been amended. Therefore, claims 1-53 are pending and addressed below.
Applicant’s amendments to the claims are sufficient to overcome the 35 USC § 112 rejections set forth in the previous office action dated December 30, 2019.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-53 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, the claims are directed to non-statutory subject matter which do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following analysis:
Independent Claim(s) 1, 28 and 53 are directed to patient monitoring management to reduce hospital readmissions for disease state management, patient health and wellness, medication adherence, 
The limitations of entering, information associated with monitoring of a patient with a care team, wherein the information includes individualized normal bounds for the patient; sending, a reminder notice to a patient’s that it is time to enter responses for a time period; determining, questions for the time period, wherein the questions change according to the time period and answer history; presenting, the questions that are scheduled for the time period to the patient; receiving, a patient response to the questions; scoring, the responses received from the patient and updating a history file associated with the patient; identifying, any of the responses that are outside the individualized normal bounds for the patient and alerting the care team for the patient to the patient response; recording, any actions taken by the care team based on the patient response; tracking, time spent by the care team analyzing the patient response and categorizing the actions taken by the care team and recording the tracked time; altering a treatment plan, based on at least the responses received; creating, on a periodic basis a bill based on the time tracked of time spent by the care team analyzing the patient response and categorizing the actions taken by the care team; and transmit, the created bill to the patient or another entity responsible for payment, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the 
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of using a “computer system, remote computing device and memory” to perform all of the entering, information associated with monitoring of a patient with a care team, wherein the information includes individualized normal bounds for the patient; sending, a reminder notice to a patient’s that it is time to enter responses for a time period; determining, questions for the time period, wherein the questions change according to the time period and answer history; presenting, the questions that are scheduled for the time period to the patient; receiving, a patient response to the questions; scoring, the responses received from the patient and updating a history file associated with the patient; identifying, any of the responses that are outside the individualized normal bounds for the patient and alerting the care team for the patient to the patient response; recording, any actions taken by the care team based on the patient response; tracking, time spent by the care team analyzing the patient response and categorizing the actions taken by the care team and recording the tracked time; altering a treatment plan, based on at least the responses received; creating, on a periodic basis a bill based on the time tracked of time spent by the care team analyzing the patient response and categorizing the actions taken by the 
Claim 1 has additional limitations (i.e., computer system, remote computing device and memory). Claim 28 has additional limitations (i.e., computer system, remote computing device and memory). Claim 53 has additional limitations (i.e., computer system, remote computing device and memory). Looking to the specifications, these components are described at a high level of generality (¶ 13; patients use web sites from desktop or laptop computers that periodically present their questionnaires. The web sites have graphical user interfaces for entering self-reporting responses). The use of a general purpose computer, taken alone, does not impose any meaningful limitation on the computer implementation of the abstract idea, so it does not amount to significantly more than the abstract idea. Also, although the claims add “[storage]” steps, it is only considered as insignificant extrasolution activity. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. The combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea. Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generally linking the abstract idea to a particular technological environment or field of use, as the courts have found in Parker v. Flook; similarly, the current invention merely limits the claimed calculations (i.e., transferring funds) to the healthcare industry which does not impose meaningful limits on the scope of the claim. Therefore, there are no limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception.
Dependent claims 2-27 and 29-52 include all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. Although the dependent claims 
Claims 1-53 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-12, 14-39 and 41-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Partovi Pub. No.:  US 20130304493 A1 in view of Crawford et al. Pub. No: US 20140156298 A1, Rock Pub. No.: US 20140297301 A1 and Abrashkin et al. Pub. No.: US 20100211486 A1, hereinafter Partovi, Crawford, Rock and Abrashkin.

As per Claim 1, Partovi teaches a method for remote patient monitoring for automated care management and reduced readmissions, said method comprising:
--entering, using a computer system, information associated with monitoring of a patient with a care team, wherein the information includes individualized normal bounds for the patient (see Partovi paragraphs 16 and 112);

--determining, by the computer system, questions for the time period, wherein the questions change according to the time period and answer history (see Partovi paragraphs 36, 84, 97 and 111; wherein question could be “what is your weight? “….system requires the patient to enter their weight...);
--presenting, by the computer system, the questions that are scheduled for the time period to the patient, wherein the presented questions are transmitted to the patient’s remote computing device and displayed using a graphical user interface of the patient’s remote computing device (see Partovi paragraphs 36, 84, 97 and 111);
--receiving, by the computer system, a patient response to the questions, wherein the patient response is entered using the graphical user interface of the patient’s remote computing device and transmitted from the patient’s remote computing device to the computer system;
--recording, in the memory of the computer system, any actions taken by the care team based on the patient response (see Partovi paragraph 15 and 90); 
Partovi fails to teach:
--scoring, by the computer system, the responses received by the computer system from the patient’s remote computing device and updating a history file stored in a memory of the computing system associated with the patient;
--identifying, by the computer system, any of the responses that are outside the individualized normal bounds for the patient and alerting the care team for the patient to the patient response;
--tracking, by the computer system, time spent by the care team analyzing the patient response and categorizing the actions taken by the care team and recording the tracked time in the memory;
-- altering a treatment plan, based on at least the responses received by the computer system and the scoring by the computer system of the responses received by the computer system;

--transmit, by the computing system, the created bill to the patient or another entity responsible for payment.
Crawford teaches a patient intake engine operative on the processor component may determine an adherence assessment need for the patient. The adherence assessment may prompt the patient to respond to a set of questions. The questions may include how many pharmacies the patient uses, how many physicians prescribe medications to the patient, how many medications a patient is taking, the types of medications a patient is taking, disease state of the patient, how many visits to a hospital or emergency room that patient may have made over a recent time period. The patient responses to each question may be scored such that the greater the number of pharmacies, physicians, medications and hospital or emergency room visits result in a higher score. The sum of the scored responses may be compared to a threshold score in which a patient score above the threshold may indicate an adherence problem and/or a patient that may benefit from adherence assistance. In the alternative, certain patient responses to particular questions may trigger the system to notify the provider that this patient may benefit from the multi-med adherence system (see Crawford paragraph 7).
Crawford teaches the schedule may be slightly altered every Tuesday to accommodate the once weekly medication.  Moreover, the once weekly medication is packaged separately as it may have been labeled as "not to be co-mingled".  To accommodate the once weekly medication, one of the morning medications may be shifted to mid-day each Tuesday so as not to exceed four medications in any given administration period in this example (see Crawford paragraph 111).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Crawford within the systems/methods as taught by reference Rock with the motivation of assessing whether the patient's current circumstances present an adherence problem with respect to taking their medications on the customized schedule that is developed based on patient specific activities of daily living (see Crawford paragraph 29).

--identifying, by the computer system, any of the responses that are outside the individualized normal bounds for the patient and alerting the care team for the patient to the patient response;
--tracking, by the computer system, time spent by the care team analyzing the patient response and categorizing the actions taken by the care team and recording the tracked time in the memory;
--creating, on a periodic basis and by the computer system, a bill based on the time tracked by the computer system of time spent by the care team analyzing the patient response and categorizing the actions taken by the care team; and
--transmit, by the computing system, the created bill to the patient or another entity responsible for payment.
Rock teaches multiple MID values may be collected and if differentials between these values exceed certain thresholds, an alert may be triggered. For example, a differential patient weight reading of 10 pounds taken over a period of two days might trigger an alert (see Rock paragraph 273). 
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Rock within the systems/methods as taught by reference Partovi and Crawford with the motivation of providing systems and methods for integrating healthcare delivery to patients via computerized systems and methods that allow multiple healthcare providers to interact with remote patients and healthcare monitoring equipment to provide unified healthcare services to the patient (see Rock paragraph 6).
Partovi, Crawford and Rock fail to teach:
--tracking, by the computer system, time spent by the care team analyzing the patient response and categorizing the actions taken by the care team and recording the tracked time in the memory; 
--creating, on a periodic basis and by the computer system, a bill based on the time tracked by the computer system of time spent by the care team analyzing the patient response and categorizing the actions taken by the care team; and 
--transmit, by the computing system, the created bill to the patient or another entity responsible for payment.

Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Abrashkin et al. within the systems/methods as taught by reference Partovi, Crawford and Rock with the motivation of providing billing information in the scheduled event created by the user, thereby alleviating the need to receive that information from the invoicing server (see Abrashkin et al. paragraph 381).

As per Claim 2, Partovi, Crawford, Rock and Abrashkin teach a method of claim 1, wherein entering, using the computer system, information associated with monitoring of the patient comprises assigning the patient with a care team (see Rock paragraph 150). 
The obviousness of combining the teachings of Partovi, Crawford, Rock and Abrashkin are discussed in the rejection of claim 1, and incorporated herein.
As per Claim 3, Partovi, Crawford, Rock and Abrashkin teach a method of claim 2, wherein the care team comprises one or more of a healthcare professional or patient advocates (see Rock paragraph 150).  
The obviousness of combining the teachings of Partovi, Crawford, Rock and Abrashkin are discussed in the rejection of claim 1, and incorporated herein.
As per Claim 4, Partovi, Crawford, Rock and Abrashkin teach a method of claim 3, wherein the patient advocates include one or more of the patents' guardians, family or caregivers (see Rock paragraph 150).
The obviousness of combining the teachings of Partovi, Crawford, Rock and Abrashkin are discussed in the rejection of claim 1, and incorporated herein.
As per Claim 5, Partovi, Crawford, Rock and Abrashkin teach a method of claim 2, wherein assigning, using the computer system, the patient with the care team comprises logging contact information for the care team (see Rock paragraph 8).  
The obviousness of combining the teachings of Partovi, Crawford, Rock and Abrashkin are discussed in the rejection of claim 1, and incorporated herein.
As per Claim 6, Partovi, Crawford, Rock and Abrashkin teach a method of claim 2, wherein assigning the patient with the care team is performed post-discharge of the patient from the healthcare treatment facility (see Rock paragraph 182).
The obviousness of combining the teachings of Partovi, Crawford, Rock and Abrashkin are discussed in the rejection of claim 1, and incorporated herein.
As per Claim 7, Partovi, Crawford, Rock and Abrashkin teach a method of claim 1, wherein entering, using the computer system, information associated with monitoring of the patient comprises assigning a questionnaire for the patient and customizing questions on the questionnaire for the patient (see Rock paragraph 244).
The obviousness of combining the teachings of Partovi, Crawford, Rock and Abrashkin are discussed in the rejection of claim 1, and incorporated herein.
As per Claim 8, Partovi, Crawford, Rock and Abrashkin teach a method of claim 7, wherein customizing questions on the questionnaire for the patient includes setting, in the computer system, alert ranges and scoring thresholds specific for that patient (see Rock paragraph 273).

As per Claim 9, Partovi, Crawford, Rock and Abrashkin teach a method of claim 7, wherein customizing questions on the questionnaire for the patient includes setting, in the computer system, questions based on aspects for the patient including one or more of baseline weight, demographics (age, gender, race), primary and secondary medical diagnoses for the patient, and patient history (see Rock paragraph 273). 
The obviousness of combining the teachings of Partovi, Crawford, Rock and Abrashkin are discussed in the rejection of claim 1, and incorporated herein.
As per Claim 10, Partovi, Crawford, Rock and Abrashkin teach a method of claim 7, wherein entering, using the computer system, information associated with monitoring of the patient comprises assigning the time period for presenting the questionnaire to the patient for response by the patient (see Rock paragraph 274).
The obviousness of combining the teachings of Partovi, Crawford, Rock and Abrashkin are discussed in the rejection of claim 1, and incorporated herein.
As per Claim 11, Partovi, Crawford, Rock and Abrashkin teach a method of claim 10, wherein the time period is set to the patient's preferences and needs (see Rock paragraph 274).
The obviousness of combining the teachings of Partovi, Crawford, Rock and Abrashkin are discussed in the rejection of claim 1, and incorporated herein.
As per Claim 12, Partovi, Crawford, Rock and Abrashkin teach a method of claim 10, wherein if the patient does not interact with the computer system within a defined period of time after the notice is sent to the patient’s remote computing device by the computer system, then alerting the care team, by the computer system, of the lack of response (see Rock paragraph 274).
The obviousness of combining the teachings of Partovi, Crawford, Rock and Abrashkin are discussed in the rejection of claim 1, and incorporated herein.
As per Claim 14, Partovi, Crawford, Rock and Abrashkin teach a method of claim 1, wherein the patient interacts with the computer system using the GUI of smart device apps or websites executing on the patient’s remote computer device (see Crawford paragraph 153).
The obviousness of combining the teachings of Partovi, Crawford, Rock and Abrashkin are discussed in the rejection of claim 1, and incorporated herein.
As per Claim 15, Partovi, Crawford, Rock and Abrashkin teach a method of claim 1, wherein the questions are presented to the patient using the GUI of smart device apps or websites executing on the patient’s remote computing device (see Crawford paragraph 153). 
The obviousness of combining the teachings of Partovi, Crawford, Rock and Abrashkin are discussed in the rejection of claim 1, and incorporated herein.
As per Claim 16, Partovi, Crawford, Rock and Abrashkin teach a method of claim 1, wherein the patient responds to the questions using the GUI of smart device apps or websites executing on the patient’s remote computing device (see Crawford paragraph 153).
The obviousness of combining the teachings of Partovi, Crawford, Rock and Abrashkin are discussed in the rejection of claim 1, and incorporated herein.
As per Claim 17, Partovi, Crawford, Rock and Abrashkin teach a method of claim 1, wherein the patient responds to the questions using one or more monitor devices connected to the patient’s remote computing device, wherein the patient submits measurements to the computer system by using said monitor devices (see Crawford paragraph 153).
The obviousness of combining the teachings of Partovi, Crawford, Rock and Abrashkin are discussed in the rejection of claim 1, and incorporated herein.
As per Claim 18, Partovi, Crawford, Rock and Abrashkin teach a method of claim 17, wherein the monitor devices include a blood pressure measurement device, a weight measurement device, a glucose 
The obviousness of combining the teachings of Partovi, Crawford, Rock and Abrashkin are discussed in the rejection of claim 1, and incorporated herein.
As per Claim 19, Partovi, Crawford, Rock and Abrashkin teach a method of claim 1, wherein alerting the care team for the patient to the patient response comprises prioritizing the alert to the care team based on a severity of an out of bounds response (see Rock paragraph 273).
The obviousness of combining the teachings of Partovi, Crawford, Rock and Abrashkin are discussed in the rejection of claim 1, and incorporated herein.
As per Claim 20, Partovi, Crawford, Rock and Abrashkin teach a method of claim 1, wherein actions taken by the care team include communicating with the patient to alter treatment and to further understand the patient's condition or assigning a different questionnaire to the patient (see Rock paragraphs 276-277). 
The obviousness of combining the teachings of Partovi, Crawford, Rock and Abrashkin are discussed in the rejection of claim 1, and incorporated herein.
As per Claim 21, Partovi, Crawford, Rock and Abrashkin teach a method of claim 20, wherein the different questionnaire is automatically assigned to the patient using the computer system (see Rock paragraphs 122 and 244). 
The obviousness of combining the teachings of Partovi, Crawford, Rock and Abrashkin are discussed in the rejection of claim 1, and incorporated herein.
As per Claim 22, Partovi, Crawford, Rock and Abrashkin teach a method of claim 20, wherein the different questionnaire is manually assigned to the patient by the care team (see Rock paragraphs 122 and 244). 

As per Claim 23, Partovi, Crawford, Rock and Abrashkin teach a method of claim 1, further comprising determining, by the computer system whether monitoring of the patient should continue (see Rock paragraphs 18-19).
The obviousness of combining the teachings of Partovi, Crawford, Rock and Abrashkin are discussed in the rejection of claim 1, and incorporated herein.
As per Claim 24, Partovi, Crawford, Rock and Abrashkin teach a method of claim 23, wherein if the computer system determines that the monitoring is complete for the patient, the patient is identified by the computer system as being in a completed state and notices are no longer sent to the patient to complete the questionnaire, the patient history is updated, and a reason why monitoring is complete is stored in memory of the computer system (see Rock paragraphs 18-19).
The obviousness of combining the teachings of Partovi, Crawford, Rock and Abrashkin are discussed in the rejection of claim 1, and incorporated herein.As per Claim 25, Partovi, Crawford, Rock and Abrashkin teach a method of claim 23, wherein the computer system determines that the monitoring is complete for the patient when the end of a defined monitoring period is reached, by the patient getting admitted to a healthcare facility, by the patient's death, or by full recovery of the patient (see Rock paragraphs 18-19).
The obviousness of combining the teachings of Partovi, Crawford, Rock and Abrashkin are discussed in the rejection of claim 1, and incorporated herein.
As per Claim 26, Partovi, Crawford, Rock and Abrashkin teach a method of claim 23, wherein when the patient is placed in the completed state, the patient is removed from the care team's work list and is archived in memory of the computer system (see Rock paragraphs 18-19).

As per Claim 27, Partovi, Crawford, Rock and Abrashkin teach a method of claim 26, wherein archived patients' records are kept on file for privacy law compliance (see Rock paragraphs 18-19).
The obviousness of combining the teachings of Partovi, Crawford, Rock and Abrashkin are discussed in the rejection of claim 1, and incorporated herein.
Claim(s) 28-39 and 41-52 is/are directed to a system. Claim(s) 28-39 and 41-52 recite(s) the same or substantially similar limitations as those addressed above for Claim(s) 1-27 as taught by Partovi, Crawford, Rock and Abrashkin. Claim(s) 28-39 and 41-52 is/are therefore rejected for the same reasons as set forth above for Claim(s) 1-27 respectively.

Claim(s) 53 is/are directed to a non-transitory computer storage media. Claim(s) 53 recite(s) the same or substantially similar limitations as those addressed above for Claim(s) 1 as taught by Partovi, Crawford, Rock and Abrashkin. Claim(s) 53 is/are therefore rejected for the same reasons as set forth above for Claim(s) 1 respectively.

Claims 13 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rock, Crawford and Abrashkin as applied to claim 1-12, 14-39 and 41-52 above, and further in view of Hains et al. Pub. No.: US 20100082367 A1.
As per Claim 13, Partovi, Crawford, Rock and Abrashkin fail to teach a method of claim 1, wherein entering, using the computer system, information associated with monitoring of the patient comprises assigning the patient secure, privacy law compliant accounts to access the computer system using electronic devices. 
Hains teaches the patient 12 may be required to "sign" a waiver to complete an initial opt-in process.  Once the waiver is signed off the enrollment is done, the data captured from the questionnaire 
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Hains with the systems/methods as taught by references Partovi, Crawford, Rock and Abrashkin with the motivation of incorporating an authoritative link between the patient and trusted medical professionals, in particular the pharmacist (see paragraph 29).
Claim(s) 40 is/are directed to a system. Claim(s) 40 recite(s) the same or substantially similar limitations as those addressed above for Claim(s) 13 as taught by Rock, Crawford, Abrashkin and Hains. Claim(s) 40 is/are therefore rejected for the same reasons as set forth above for Claim(s) 13 respectively.

Response to Arguments
Applicant’s arguments filed June 30, 2020 have been fully considered but they are not persuasive. In the remarks applicant argues:
(1) In the Office Action, all of the claims were rejected as being directed to a judicial exception (i.e., an abstract idea in the form of a mental process which may be performed in the human mind or with pen and paper). (Office Action, pg. 2.)
Applicant respectfully traverses the remaining rejections for at least the reason that the claims are not directed to an abstract idea or, alternatively, the claims are directed to a practical application of technology, in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance issued by the USPTO on January 7, 2019.
In summary, independent Claims 1, 28, and 53 have herein been amended to recite altering a treatment plan based on at least the responses received by the computer system and the scoring by the 
(2) Applicant’ traverses these rejections. Specifically, Applicant submits that the applied references fail to disclose or render obvious all of the features of independent claims 1, 28, and 53 as amended. 
What Partovi and the other references fail to disclose is a system or method that includes altering a treatment plan based on at least the responses received by the computer system and the scoring by the computer system of the responses received by the computer system.
In response to argument (1), Examiner respectfully disagrees. The claims lack limitations that are indicative of an inventive concept (aka “significantly more”). The claimed limitations must include one or more of an improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a); applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b); effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c); applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo; and/or adding a specific limitation other than what is well-understood, routine, conventional activity in the field - see MPEP 2106.05(d). 
The combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea. Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generally linking the abstract idea to a particular technological environment or field of use, as the courts have found in Parker v. Flook. Therefore, there are no limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception.

Applicants Specification paragraph 48 states that the care team can communicates with the patient to alter treatment and to further understand the patient's condition. Examiner does not see where in the Specification that the altering of a treatment plan is based on at least the responses received by the computer system and the scoring by the computer system of the responses received by the computer system.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Pub. No.: US 20090210252 A1 to Silver; A customized, automated tracking system (CATS) and method is disclosed that provides an interface between medical information relating to medication orders.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD B WINSTON III whose telephone number is (571)270-7780.  The examiner can normally be reached on M-F 1030 to 1830.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/E.B.W/             Examiner, Art Unit 3626 

/ROBERT W MORGAN/             Supervisory Patent Examiner, Art Unit 3626